Title: To George Washington from Brigadier General George Weedon, 4 December 1777
From: Weedon, George
To: Washington, George



Dr Sir,
Camp white Marsh [Pa.] Decr 4th 1777

I have from the first moment it was Suggested to your Excellency, “that an attack on Philadelphia this winter with the aid of Militia was practicable and promised success,” kept in mind the desirable Object; have compaired and viewed it in every light, and on every ground I could place it, and after Mature consideration on the matter cannot promise a single Advantage that would justifie the measure, nor can I see the least prospect of anything honorable or advantagious by adopting it. On the other hand I foresee Numberless Obstacles to retard, and perplex that with sober reasoning stares any man in the face who views it with an impartial eye, places it on a military scale, and reflects on what human Nature is. It has been found, I believe, by most of your Officers who you have advised with on the matter, that your Continental Force is far, very far, Inadequate to an attack on the enemies lines, in their present strength and situation, Operations like those proposed, are of too extensive a nature to carry into sudden execution. Reasons Sufficiently cogent, must diminish your force every day you keep the field at this season of the year, and to resolve on the measure, ensures, a winters Campaign to this Army, which in their Circumstances also ensures certain destruction to great part of them, without the Aid of an enemy—your principle dependence must then be on the Militia, to carry this important matter into execution, Glory and our Countries good is no doubt what every upright Soldier would wish to obtain, but we may be too keen in pursuit of it, And like the Dogs in the fable, Suffer the Substance to escape while we Grasp at the Shadow. I would only mention to yr excellency some Difficulties that occur in drawing a sufficient force of Militia together for this purpose, and providing for them; particularly at a season of the year when our Fields, and Rivers are Ice & Snow. Covering we have not for them when they arrive, Hospitals stores we could not furnish for the numbers that would fall sick by being exposed to the severity of the winter, Nor do I know that even provisions and forrage, could be procured with any degree of certainty, which surely should be rendered beyond a doubt in such cases; take the matter still on a more extensive scale. Every one that reflects on human nature and considers mankind at large must know how reluctively they relinquish the ease and more calmer pleasures 

of domistick & social life to share the hardships and Fatigue of a Camp, even in more plesent weather than what winter generally affords us. Men that are not taught and compell’d to obay, will never render Service, And Obideance and perseverance is not to be expected from a permiscuous body of men drawn together from all Quarters of the Globe, ware they to assemble, but you would find one half would desart on thir way to Camp, others proberly might arive, a day or two before thir time of Service expired, No object on Earth would keep them afterwards, nor could an Angle influance them after their time was out. What would follow must be distressing to an exaulted mind, you would find your regular Troops by this time much diminished, They must bare the burthen of all necessary duties, in such cases, while this body of men are Collecting, expensive preperations are daily Accumelating, The Eyes of the Continent, are turned towards you. Much Speculation on the practicability of the expedition terminating with success, which you at last find yourself Obliged to relinquish, leaving the unthinking world (who want nothing more to blast reputation than a miscarriage, without enquiring into it’s causes) at liberty to Sencure boath you & Army. Your Excellency is perfectly acquainted with my Sentiments respecting this Army, it is Sir the Bullwark of America and should be nursed and Cherished as the salvator of her Liberties. The Troops that compose it are not more than Mortal, and cannot worke maricles. The bravest spirits may be exausted by uncommon, and constant fatigue, And Sir, there is not in my opinion an Object on the Continent that justifies Subjecting them, at this particular time, to a winters Campaign, unless there was a moral certainty of obtaining that Object, and with it, a perminant and honorable end to any further Hostilities, I give it therefore as my clear Opinion, that keeping this Army in the Field for the purpose of attacking Philadelphia, under the uncertainty of sufficient Aid and support of Militia, is by no means Advisable. and Am Sir, with high esteem, Yr Excellencies Most Obt Sert

G. Weedon B. Genl

